Exhibit 10.1

TRANSITION/RETENTION INCENTIVE AGREEMENT – Project Guardian

This Transition/Retention Incentive Agreement (Agreement) is effective on
January     , 2011 by and between                     (Executive) and Sterling
Bancshares, Inc. and affiliated companies (the Bank). In consideration of the
mutual promises made herein, the Bank and Executive agree as follows:

1. Purpose of Transition/Retention Incentive. Because of Project Guardian, the
Bank and Executive recognize that the Executive’s long-term employment status is
uncertain. The Bank believes the services provided by the Executive are critical
to the successful completion of Project Guardian and the ultimate conversion of
the Bank’s systems. In order to achieve the successful conclusion of Project
Guardian in as efficient manner as possible, the Bank desires to provide an
incentive for the Executive to remain employed for a specific period of time (
the Retention Period as defined below) and to limit the Executive’s use of the
Bank’s confidential information. The Bank shall provide an incentive under the
terms and conditions set forth in this Agreement if the Executive remains
satisfactorily employed through the Retention Period. Any Transition/Retention
Incentive (as defined below) paid to Executive shall be in addition to other
compensation and benefits to which the Executive may otherwise be entitled, such
as any severance benefits under the terms and conditions of any
Non-Competition/Non-Solicitation Severance Agreement .

2. Transition/Retention Period. The “Transition/Retention Period” shall begin on
the effective date of this Agreement as stated in the introductory paragraph.
The Transition/Retention Period shall end on the earlier of:

 

  •  

thirty days after the system conversion has been completed, or

 

  •  

six months after the date of closing, or

 

  •  

the date the Executive is released from employment by the Bank or its successor
entity, except in the event of a termination for “Cause” as described below.

This Agreement shall not modify the duration of the Executive’s employment with
the Bank, and the Executive remains an employee-at-will during the entire time
of employment with the Bank.

3. Transition/Retention Incentive. The Transition/Retention Incentive shall be a
cash bonus equivalent to 50% of Executives current base salary as of the date of
this Agreement. The total amount of the bonus will be $        . This cash bonus
will be payable in two equal installments. With the first installment payable on
the first regular payroll after the closing date. The second installment will be
payable on the first available payroll date following the conclusion of the
Transition/Retention Period set forth in this Agreement. If Executive initiates
the termination of Executive’s employment prior to the end of the
Transition/Retention Period for any reason other than the Executive’s death or
disability, Executive shall repay the first installment of the cash bonus and
forgo receipt of the second installment of the bonus payment. If Executive is
terminated by the Bank for “Cause” as defined below, Executive shall forfeit
receipt of any unpaid bonus amount. If Executive is terminated by the Bank for
reason other than for “Cause”, the “Not-For-Cause” termination will be
considered as the successful conclusion of the Transition/Retention Period for
the affected Executive, and the Transition/Bonus payment will become payable on
the next available payroll.

For purposes of this Agreement, a termination is for “Cause” only if it is due
to:

 

  •  

serious intentional misconduct on the part of the Executive;

 

1



--------------------------------------------------------------------------------

 

  •  

fraud, misappropriation or embezzlement related to any of the Sterling Entities
on the part of the Executive;

 

  •  

the conviction of the Executive of any felony or crime involving moral
turpitude;

 

  •  

a material violation by the Executive of any applicable federal or state banking
law or regulation that has had, or may have, a material adverse effect on any
Sterling Entity;

 

  •  

a material breach of any corporate policy including, without limitation, the
Code of Business Conduct and Ethics and the Code of Ethics for Senior Officers,
as applicable to the Executive which, if correctable, remains uncorrected for 30
days following written notice to the Executive Officer by a Sterling Entity of
such breach;

 

  •  

a material breach of this Agreement which, if correctable, remains uncorrected
for 30 days following written notice to the Executive by a Sterling Entity of
such breach; or

 

  •  

the willful and continued failure by the Executive to perform substantially the
Executive’s duties on behalf of any Sterling Entity, other than any such failure
resulting from the Executive’s incapacity due to Disability, which failure is
not promptly abated after a demand for substantial performance is delivered to
the Executive by his direct supervisor or other applicable Sterling Executive
that specifically identifies the manner in which the Executive has not
substantially performed the Executive’s duties and gives the Executive a
reasonable period of cure.

All incentive payments shall be subject to standard withholdings. The Bank also
may withhold from any incentives any amounts that Executive owes the Bank at the
time of the incentive payment.

4. Conditions required for Transition/Retention Incentives. In addition to
remaining employed during the Retention Period, Executive also must comply with
the following conditions to be entitled to retain and/or receive all incentives.

(a) Compliance with Applicable Laws. Executive shall at all times comply with
laws (whether domestic or foreign) applicable to Executive’s actions on behalf
of the Bank.

(b) Confidentiality of this Agreement. Executive shall at all times keep
confidential (except for disclosure to Executive’s spouse, accountant and
attorney) the terms and conditions of this Agreement.

(c) Confidentiality of Business Information. Executive shall not, at any time
during or after employment by the Bank or a Successor Entity, make any
unauthorized disclosure of any confidential business information or trade
secrets of the Bank or Successor Entity, or make any use thereof, except in the
carrying out of the Executive’s employment responsibilities with the Bank, or
Successor Entity. As a result of Executive’s employment by the Bank or Successor
Entity, Executive also may from time to time have access to, or knowledge of,
confidential business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like. Executive also
agrees to preserve and protect the confidentiality of such third-party
confidential information and trade secrets to the same extent, and on the same
basis, as the Bank’s and Successor Entity’s confidential business information
and trade secrets. Confidential business information and trade secrets includes,
but is not limited to, any records, files, memoranda, data in machine readable
form, reports, fee lists, customer lists, drawings, plans, sketches, research,
or other documents (in any medium or form) relating to the business of the Bank,
Successor Entity or third-parties that Executive uses, develops, comes in

 

2



--------------------------------------------------------------------------------

contact with or is aware of within the course of or as a result of employment
with the Bank or Successor Entity (hereinafter referred to as “Confidential
Information”). Executive acknowledges that this Confidential Information
constitutes a valuable, special, and unique asset used by the Bank or Successor
Entity to obtain a competitive advantage over competitors. Executive further
acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Bank or
Successor Entity in maintaining its competitive position.

5. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the Transition/Retention Incentives. No failure by either
party at any time to give notice of any breach by the other party of or to
require compliance with, any condition or provision of this Agreement shall be
deemed a waiver of any provisions or conditions of this Agreement. Any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights are affected. Moreover, this Agreement is not
the sole and exclusive expression of certain of Executive’s obligations to the
Bank or Successor Entity, including but not limited to the Executive’s
confidentiality and non-solicitation obligations. This Agreement does not
supersede, replace or limit the rights and obligations of the Bank or Successor
Entity and Executive with respect to such matters imposed by law or other
agreements. The headings in this Agreement are intended solely for the
convenience of reference and should be given no effect in the construction or
interpretation of this Agreement. Should any provision of this Agreement be held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall be unaffected and shall continue in full force and
effect, and the invalid, void or unenforceable provision(s) shall be deemed not
to be part of this Agreement.

6. Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Texas, excluding any conflict-of-law rule or principle that
might refer the construction of this Agreement to the laws of another state or
country.

 

Sterling Bancshares, Inc.   By:  

 

          J. Downey Bridgwater           Chairman, President, & CEO Executive’s
Signature:  

 

  Executive Name Printed

 

3